Citation Nr: 0530102	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-06 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1995 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that service connection for bipolar 
disorder is warranted, alleging that such disability had its 
inception in service.  Under applicable criteria, service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, but no compensation shall be paid if the disability is 
a result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005).

In August 2003, the Board remanded the matter for additional 
evidentiary development because the evidence was unclear with 
respect to whether the veteran currently has bipolar disorder 
and, if so, whether such disorder was causally related to his 
active service and/or his abuse of drugs.  The examiner was 
requested to provide an opinion as to the etiology and likely 
date of onset of any current psychiatric disorder.  He also 
was asked to provide an opinion as to whether it is at least 
as likely as not that any psychiatric disability identified 
on examination was causally related to the veteran's active 
service or his abuse of drugs.

Accordingly, the veteran submitted for a February 2004 VA 
examination.  With respect to the veteran's possible bipolar 
disorder, although he opined that the veteran probably had 
some sort of bipolar disorder, he did not provide an opinion 
as to the etiology and the likely date of onset and whether 
it was causally related to his period  of active service.  
Moreover, the examiner noted that although he did review the 
claims folder, he was unable to do so thoroughly.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  Also, under the Veterans Claims Assistance Act of 
2000, the duty to assist includes providing a medical 
examination or a medical opinion when such is necessary to 
make a decision on the claim.  Given the facts of this case, 
the Board finds that another medical examination is 
necessary.   38 U.S.C.A. § 5103A(d) (West. 2002); 38 C.F.R. § 
3.159(c)(4) (2005).

In view of the foregoing, this matter is remanded for the 
following action:

1. The veteran should be scheduled for VA 
psychiatric examination for the purpose 
of obtaining an opinion as to the 
etiology and likely date of onset of any 
current psychiatric disorder, 
specifically any bipolar disorder. The 
claims folders must be made available to 
the examiner for review in conjunction 
with the medical examination.  The 
examiner should be requested to provide 
an opinion as to the etiology and likely 
date of onset of any current psychiatric 
disorder.  He or she should also provide 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disability identified on examination is 
causally related to the veteran's active 
service or his abuse of drugs.  In 
providing the requested medical opinions, 
the examiner should provide a complete 
rationale and refer to the relevant 
evidence of record.

2.  After the action requested above has 
been completed, the RO should review the 
record considering all of the evidence. 
If the benefit sought on appeal remains 
denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

